—Appeal from a decision of the Workers’ Compensation Board, filed October 17, 1994, which ruled that claimant’s decedent sustained an accident solely due to intoxication and denied claimant’s claim for workers’ compensation benefits.
Decedent was killed in an automobile accident while returning to her home from a restaurant after making a sales call. During the extended period she and her client were at the restaurant, they consumed a significant number of alcoholic beverages. Claimant, decedent’s husband, filed an application for workers’ compensation benefits which was denied on the basis that "decedent’s accident was solely the result of intoxication”. Upon review of the record, we find that substantial evidence supports the Board’s decision. The testimony of the eyewitnesses to the accident and the police investigator, as well as the medical evidence, established that alcohol was the *796underlying cause of the accident; there was also testimony that alcohol was a factor in decedent’s high rate of speed. Moreover, no evidence was presented that wet pavement contributed to the accident. Accordingly, the Board’s decision must be upheld.
Cardona, P. J., Mercure, Crew III, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.